         Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 1 of 47




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     McCARTER & ENGLISH, LLP,
          Plaintiff,                                            No. 3:19-cv-01124 (MPS)
          v.
     JARROW FORMULAS, INC,
          Defendant.


                   RULING ON MOTIONS FOR SUMMARY JUDGMENT

I.      INTRODUCTION

        In this heated dispute, a law firm has sued its former client for outstanding legal fees, and

the former client has counter-claimed, alleging that the law firm committed malpractice and

overbilled it in connection with a recent trial in Kentucky that resulted in a multi-million dollar

verdict against it. The parties have filed cross-motions for summary judgment. Specifically, the

plaintiff law firm, McCarter & English, LLP (“McCarter”), seeks summary judgment on its

claim for breach of contract, and on the counterclaims of its former client, Defendant Jarrow

Formulas, Inc. (“Jarrow”), for legal malpractice, breach of fiduciary duty, negligent and

intentional misrepresentation, and unfair trade practices. Jarrow seeks summary judgment as to

its counterclaims for breach of fiduciary duty, negligent and intentional misrepresentation, and

unfair trade practices. For the following reasons, I grant in part and deny in part McCarter’s

motion for summary judgment as to the breach of contract claim and the malpractice

counterclaim, and deny both parties’ motions for summary judgment as to the fiduciary duty,

misrepresentation, and unfair trade practice counterclaims.

II.     PROCEDURAL BACKGROUND

        McCarter represented Jarrow in a jury trial in the United States District Court for the

Western District of Kentucky (“the Kentucky Litigation”) in which Caudill Seed & Warehouse
                                                      1
         Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 2 of 47




Company sued Jarrow for violation of the Kentucky Uniform Trade Secrets Act, KY. REV. STAT.

ANN. §§ 365.880-365.900 (West 2020), and other claims. ECF No. 174 ¶ 14. The jury returned a

verdict against Jarrow in the amount of $2,427,605, finding willful and malicious

misappropriation of trade secrets by Jarrow. Id. ¶ 17.1 Shortly thereafter, Jarrow terminated its

relationship with McCarter and McCarter brought this action for breach of contract, account

stated, and unjust enrichment/quantum meruit to recover outstanding legal fees in the amount of

$2,044,686.77. ECF No. 174 ¶ 28. McCarter filed a motion for prejudgment remedy and, after

an evidentiary hearing (the “PJR hearing”), secured a prejudgment remedy in the amount

$1,850,000. ECF Nos. 8, 56, 68; ECF No. 124 at 35.

        In the meantime, Jarrow asserted eight counterclaims against McCarter, ECF No. 91,

including, as pertinent to the summary judgment motions, claims for breach of fiduciary duty,

negligent/intentional misrepresentation, unfair trade practices, and legal malpractice.

Specifically, Jarrow alleges that McCarter, in spite of the fiduciary duties it owed to Jarrow as its

counsel, “made numerous misrepresentations of material facts relating to its representation of

Jarrow, including matters relating to billing rates, billings, and discounts.” ECF No. 184 at 32

Count Three ¶ 135; id. at 34 Count Five ¶ 135. For example, Jarrow alleges that McCarter billed

Jarrow’s insurer at higher hourly rates, but when the insurer declined coverage, McCarter billed

Jarrow at those higher hourly rates without notifying Jarrow of the increase. Id. at ¶¶ 55, 75, 76.

Jarrow also alleges that McCarter applied pressure on Jarrow to bring its account current and told

Jarrow that it was receiving discounts that it was not in fact receiving. Id. ¶¶ 78, 88, 94. Jarrow’s

counterclaim for legal malpractice alleges that McCarter made decisions during the Kentucky



1
 In a recent ruling, the district judge presiding over the Kentucky Litigation awarded Caudill Seed an additional
$1,000,000 in punitive damages and $3,254,303.50 in attorney’s fees. See Caudill Seed & Warehouse Co., Inc. v.
Jarrow Formulas, Inc. No. 3:13-cv-82-CRS, 2021 WL 863203, at *14, *21 (W.D. Ken. Mar. 8, 2021).

                                                              2
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 3 of 47




Litigation that failed to meet the standard of care for an attorney. It alleges that McCarter should

have called as a live witness Jarrow Rogovin, Jarrow’s Chairman and President, should have

called a damages expert to rebut Caudill’s damages evidence, should have presented an

alternative damages calculation, and should have presented evidence to rebut the claim of willful

and malicious misappropriation. It also alleges that McCarter failed to “adequately consult and

communicate with the client.” Id. at 33, Count Four ¶ 136.

III.   FACTS

       The following facts are taken from the parties’ Local Rule 56(a) Statements and are

undisputed unless otherwise indicated.

A.     The Beginning of the Representation

       In 1996, the law firm McCormick, Paulding & Huber, LLP (“MPH”) entered into a

written agreement with Jarrow (the “1996 Engagement Letter”) that provided for legal

representation. ECF No. 179 at 2 ¶ 1. The agreement is titled “Engagement Letter” and

references “International Nutrition Co. v. Jarrow Formulas, Inc. et al (Our File No. 5575-01)”.

ECF No. 38-1 at 2. It was addressed to Mr. Jarrow Rogovin, signed by Attorney Mark

Giarratana of MPH, and counter-signed by Rogovin. The letter “sets forth the terms of Jarrow’s

[] retention of [MPH]”. Id. It states in relevant part, “We understand that you wish us to assume

the legal representation of Jarrow [] in the above-identified intellectual property litigation …

currently pending in the United States District Court for the District of Connecticut.” Id.

Regarding payment for MPH’s legal services, the letter states that “[d]uring the pendency of this

matter, [MPH] will render statements to Jarrow [] on a monthly basis,” that “[o]ur bills will

reflect the hourly charge rate multiplied by the amount of time devoted to the matter by lawyers,

legal assistants and other employees of the firm during the preceding calendar month as well as

regular charges and disbursements recorded on our books during that month,” that “[o]ur
                                                     3
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 4 of 47




statements are due and payable 30 days after receipt and Jarrow [] agrees to pay each monthly

statement within 30 days”, and that base hourly rates for attorneys, legal assistants, and staff

members “vary depending upon the experience and expertise of the person rendering services”

and “may change from time to time.” Id. at 2-3. The letter sets forth the then-applicable hourly

rates of Giarratana and another MPH partner and notes that“[o]ther partners may likewise assist

in this matter, if necessary, at their respective hourly rates”. Id. at 3. The letter concludes by

stating, “We look forward to representing you and your Company in connection with this

intellectual property matter, and will do our best to work toward developing a long and mutually-

satisfying relationship.” Id. at 4.

        In 1998, Giarratana left MPH and joined Cummings & Lockwood LLC; he then left that

firm to join McCarter in 2003, where he has remained as a partner for sixteen years. ECF No.

179 at 3 ¶ 3; ECF No. 38 ¶¶ 4-5. On September 26, 2003, Giarratana sent a letter to Rogovin

informing him that Cummings & Lockwood’s Hartford office and lawyers from other offices

would be merging with McCarter. ECF No. 175-42 at 2. “Accordingly, we plan to transfer your

files to McCarter [] at the time of the merger, and to continue to provide you with intellectual

property advice and services as we have in the past.” Id. “At each of the foregoing law firms,

Giarratana, and others working under his direction, continued to provide substantial legal

services to Jarrow in intellectual property, litigation and insurance coverage matters.” ECF No.

179 at 3 ¶ 4; ECF No. 38 ¶¶ 4-5. Giarratana testified that “throughout the 23-year relationship”

with Jarrow, he “continue[d] to bill[] for [his] services and those of the people in [his] firm” and

“continue[d] to bill in the same manner … described in the [1996 Engagement Letter] regarding

monthly bills and on a time-devoted basis[.]” ECF No. 69 at 19. “During its attorney-client

relationship with Jarrow, McCarter opened over 400 matter files, all of which were handled by



                                                      4
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 5 of 47




Giarratana and other lawyers, primarily out of McCarter’s Hartford, Connecticut office.” ECF

No. 38 ¶ 5; see also ECF No. 180-42 at 20-21.

B.     Hourly Rates for Legal Services in the Kentucky Litigation

       The rate at which Giarratana billed Jarrow for the “hundreds of legal matters” he worked

on started at $200 per hour in 1996, ECF No. 180-5 at 3, ECF 38-1 at 3, and increased over time.

ECF No. 177 at 3 ¶ 9. The parties dispute how high the hourly rate reached, with Jarrow

asserting that Giarratana billed Jarrow “from the middle of 2013 through early 2015 … at widely

disparate rates for services provided by the same attorneys in the closely related [] state court

case brought against Jarrow consultant Kean Ashurst (the “Ashurst Litigation”) and the

Kentucky [] Litigation….” ECF No. 177 at 3-4 ¶ 9. Giarratana testified that he believed his rate

remained at $405 per hour in the Ashurst Litigation in 2013, 2014, and 2015, ECF No. 180-6 at

7, and the parties agree that his rate increased to at least $535 per hour for the Kentucky

litigation, although Jarrow contends that it was “over $535 per hour.” See ECF No. 177 ¶ 8; ECF

No. 175-4 at 19. Asked if he gave notice to Jarrow when the rate was being increased,

Giarratana responded,

       We – it depends on the situation. We didn’t have a written notice that went out before
       the bill went out. When we sent the bill, the bill, of course, had a notice in it before they
       paid it. The bill indicated in several places what the rates were. There was an hourly rate
       indicated at the end of each matter on the bill for each of the timekeepers that appeared
       on that respective matter.

       And also there was a – the time entries we billed on a time-devoted basis would indicate
       the amount of hours or portions of an hour and the dollar value; and it was simple
       arithmetic to determine the rate from that.

ECF No. 69 at 36. Rogovin testified that “[t]here was no notice[] of billing increases.” ECF No.

180-19 at 3.




                                                      5
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 6 of 47




       In 2013, “Rogovin specifically requested that McCarter represent Jarrow in the Kentucky

Litigation.” ECF No. 179 at 4 ¶ 8; ECF No. 38 at 3 ¶ 9. There was no “written retainer

agreement entered into between Jarrow and [McCarter]” specifically “for [] Jarrow’s

representation in the Kentucky [] Litigation.” ECF No. 177 at 1 ¶ 4. Giarratana testified that he

informed Rogovin during a phone conversation that McCarter had been charging “very old rates”

that “were out-of-date” for the Ashurst Litigation and that it was “going to be charging [] current

rates in connection with this federal matter [the Kentucky Litigation].” ECF No. 175-4 at 7-8. “I

distinctly recall discussing with him and telling him that we were going to be charging him the

rates that we were going to be charging and him being fine with it.” Id. at 8. According to

Giarratana, his rate at that time was $535 per hour and he had been charging Jarrow $405 per

hour. Id. at 19. “[I]t was a huge, huge discount, and we needed to increase our rates by that point

in time” because “we were not going to embark on a significant case at those lower rates.” Id.

As noted, Rogovin denies having received any notice of rate increases. ECF No. 180-19 at 3.

       Jarrow was sued in the Kentucky Litigation in January 2013, at which time Giarratana

brought the suit to Rogovin’s attention, and he and McCarter were engaged to represent Jarrow.

ECF No. 69 at 38. “Initially … we were billing our time on [the Kentucky Litigation] to the

Ashurst [L]itigation because they were so closely related, and it wasn’t clear to us where that

case was going to go.” Id. In February 2013, McCarter contacted Jarrow’s insurance broker

regarding coverage for the Kentucky Litigation, and Giarratana eventually corresponded with

Linda Lin of Liberty International, an insurer, about this. ECF No. 177 at 4 ¶ 10. He sent Lin

biographies of the attorneys who would be working on the Kentucky Litigation, identifying the

following rates for these attorneys:

       Mark Giarratana - $535 per hour
       Eric Grondahl - $485 per hour

                                                     6
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 7 of 47




       Shawn Smith - $285 per hour
       Abraham Robinson - $245 per hour

ECF No. 180-8 at 2. Lin responded, “Liberty consents to the retention of your firm and local

[counsel] with the attorney rates outlined below.… We will need a copy of all invoices on this

matter.” Id. On August 7, 2013, Giarratana emailed Matthew Abreu at Liberty attaching copies

of the invoices issued to Jarrow and listing the following invoices and amounts:

       Invoice No. 7836539 (January): $13,013.00
       Invoice No. 7839405 (February): $12,433.68
       Invoice No. 7860852 (March): $62,858.89
       Invoice No. 7858074 (April): $26,966.02
       Invoice No. 7858070 (May): $31,900.40
       Invoice No. 7862598 (June): $3,362.97

ECF No. 180-9 at 2. On November 4, 2013, Liberty denied coverage, and never paid any of the

invoices that McCarter had billed Jarrow. ECF No. 177 at 10 ¶¶ 22, 23.

       Jarrow asserts that on July 11, 2013, McCarter rescinded the April invoice it had

submitted to Jarrow and rebilled it with the higher billing rates that Liberty had approved for

Giarratana and Grondahl. ECF No. 177 at 8 ¶ 16. McCarter responds that, “[o]n June 25, 2013,

Giarratana realized that the April and May invoices were billed at the wrong rates” for him and

Grondahl, and so he “reversed the April and May invoices previously sent at the incorrect partner

rates, and sent Jarrow the corrected April and May invoices”; on July 11, he did the same for the

March invoice. Id.; ECF No. 175-13 at 2.

       Jarrow views McCarter’s dealings with Liberty and subsequent dealings with it as

chicanery. Rogovin testified: “We were billed at a certain rate, the insurance company at

another rate, and then the insurance company – and we’re not informed of that, and then we were

billed at the insurance company’s rate, and we were not informed of that other than, you know,




                                                     7
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 8 of 47




digging into – I never received the insurance company billings until this case.” ECF No. 180-38

at 3.

        The parties also dispute whether Jarrow received a “special discount approved only for a

select group of clients.” ECF No. 177 at 10-11 ¶ 24 (internal quotation marks omitted). Jarrow

asserts that it “was told that in order to obtain approval for these discounts, Giarratana had gone

to bat for Jarrow with the firm’s executive committee … when in fact no such discussions had

taken place.” Id. (quotation marks omitted); ECF No. 180-16. Emails between Catherine

Adipietro, McCarter’s Accounts Receivable and Collections Analyst, and Mary Reyes, Jarrow’s

Accounts Payable representative, reflect that Ms. Adipietro asked “[Giarratana] to ask the

executive committee” about discounts and that Giarratana told Adipietro to tell Reyes that “we

already discounted the 90+ at 10%, we cannot apply another 12.5% discount to that, but in light

of the volume of work etc. mentioned in the email below, the finance committee will provide

another 2.5% on the 90+.…” ECF No. 180-16 at 3-4. One email from Adipietro to Giarratana

states, “They do this every year. I’m going to pretend to ask you and then say no, the finance

committee won’t let you. Like I do every year.” ECF No. 180-17 at 2.

        McCarter asserts that the discounts given to Jarrow “were special and given only to select

clients.” ECF No. 177 at 11 ¶ 24. Specifically, Giarratana testified:

        [Jarrow] was, by the way, getting a very special deal. [Jarrow] was getting a substantial
        discount and got substantial discounts every year. And for example, as the [Kentucky
        Litigation] went on over time, [Jarrow] got better and better discounts every year because
        we held the rates, at least for the partners, okay. And so the client was receiving
        substantial discounts at year end. It was a special deal, okay, and there’s, you know, no
        way I would think otherwise.… [W]e went through that exercise at least once a year at
        year end, where we tried to – where the client would consistently ask us for a discount;
        we typically could not give the discount the client would ask for; there would be a
        negotiation back and forth between – typically between Cathy Adipietro and Mary Grace
        Reyes. We would do our best to try and accommodate the client within reason and we’d
        come to an agreement.



                                                     8
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 9 of 47




ECF No. 175-4 at 30-31. Giarratana denied he was “playing a game with the client…. I’m

almost certain I would have discussed the Jarrow [Accounts Receivable issue] with that

committee at fiscal year-end or with the representative on that committee, which is in effect

speaking to the committee.” Id. at 29. Adipietro also testified that “[Jarrow] got the biggest

discount.” ECF No. 175-23 at 9.

       Jarrow asserts that on two separate occasions in May 2019, McCarter falsely stated that

Jarrow was receiving a discount that it was not in fact receiving – a 38% discount and a 43%

discount – and that Jarrow relied on those allegedly false representations. ECF No. 177 at 12 ¶¶

26, 27. Giarratana sent two emails to Reyes, the first stating that “Jarrow [was] already receiving

a 38% discount off of our standard rates”, and the second that “Jarrow is receiving a 43%

discount which is both substantial and highly unusual.” ECF 180-18 at 7-8. Jarrow’s General

Counsel, Jonathan Leventhal, avers that Giarratana “represented to me that [Jarrow] was given

very substantial discounts by [McCarter]. I specifically recall his statement that [Jarrow] was

given a 43% discount, which was highly unusual, and which was granted because of the special

and long-standing relationship with [Jarrow].” ECF No. 180-39 at 3 ¶ 5.

       McCarter asserts that Giarratana made a mistake as to the size of the discount, but not as

to whether Jarrow was receiving a discount. ECF No. 177 at 12 ¶¶ 26, 27. Giarratana testified

that Jacqueline Kay Bosma, Controller for McCarter, “advised [him] of the 38% discount.” ECF

No. 175-12 at 44. Bosma explained when she testified that she “[could] understand how

[Giarratana’s] mistake would be made” because 38% was listed in a column on a document as

the “actual profit margin.” ECF No. 175-24 at 13. A McCarter profitability report related to

Jarrow through May 2019 reflects an “Actual Profit Margin %” of 38.1%. ECF No. 175-25 at 2.

According to Bosma, Jarrow was already receiving a 25% discount, and that percentage is



                                                     9
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 10 of 47




reflected in the profitability report. ECF No. 175-24 at 15; ECF No. 175-25 at 2. On May 31,

2019 Jarrow paid McCarter more than $500,000. The parties dispute the exact amount that

Jarrow paid; Jarrow asserts that it sent one check for more than $570,000 and McCarter asserts

that Jarrow sent three checks totaling $617,481.81. ECF No. 177 at 13 ¶ 29.

C.     The Trial in the Kentucky Litigation

       The Kentucky Litigation proceeded to a jury trial on June 3, 2019 and on June 26, 2019,

the jury returned a verdict against Jarrow in the amount of $2,427,605 and found willful and

malicious misappropriation by Jarrow. ECF No. 177 at 2 ¶¶ 5-6. As noted above, Jarrow’s

malpractice counterclaim challenges several decisions McCarter made during the trial.

1.     The Decision Not to Call Rogovin as a Live Witness

       According to Joel T. Beres, a partner with the law firm of Stites & Harbison, PLLC,

Jarrow’s local counsel in the Ashurst and Kentucky Litigations, “[f]rom the beginning of the trial

of the Kentucky Litigation, the [McCarter] lawyers stated it was the plan that [] Rogovin …

would testify as a live witness and that his testimony was extremely critical to the success of the

case.” ECF No. 180-49 ¶¶ 2-3, 13. In preparation for trial, McCarter’s attorneys met with

Rogovin “to try to prepare him for his testimony.” ECF No. 179 at 6 ¶ 18. Part of the

preparation “included a videotaped examination of him presented to mock jury focus groups….”

ECF No. 179 at 6 ¶ 19.

       The mock jurors’ reactions to Jarrow’s videotaped examination were discussed during the

PJR hearing. Mock jurors had been asked, “What is your opinion as to the testimony given by

Rogovin?” ECF No. 86 at 35-36. One deemed him “somewhat credible”; another commented

“[Rogovin] is a piece of work. He only answered questions that wouldn’t damage him. He did

his best to skirt the hard question….”; a third stated, “I believe he is not telling the whole truth.



                                                      10
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 11 of 47




He knew before he hired him … that he had pertinent information available for having a trade

secret….”; and a fourth stated, “Contrary, sarcastic, combative, ridiculously vague regarding

what should be known fact….” ECF No. 86 at 36-37, 40; ECF No. 180-53 at 9. Beres testified

that Rogovin’s mock jury testimony, was “not compelling” and that he “would need a lot of

work to get prepared … for trial.” ECF No. 166-9 at 34. He noted that his recollection of the

mock jury questionnaires was that they were “in many ways overwhelmingly negative.” Id.

       Some mock jurors, on the other hand, had a more favorable impression of Rogovin’s

videotaped examination. For example, two deemed him to have been “very credible” and one

stated that “[h]e seem[ed] to have a quick response to questions asked of him.” ECF No. 180-53

at 16, 54. Attorney Thomas Rechen of McCarter, lead trial counsel for Jarrow in the Kentucky

Litigation, sent an email to Rogovin on February 27, 2019 expressing the trial team’s concerns

regarding the mock juror reactions and the prospect of Jarrow testifying at trial. ECF No. 179 at

7 ¶ 23; ECF No. 166-16 at 2-5. When asked about the email at the PJR hearing, Rogovin

testified, “I, at that time, I would agree that it was a well-founded letter.” ECF No. 179 at 7-8 ¶

24; ECF No. 86 at 47. Rogovin agreed that the issue of whether he would testify at trial was

under consideration for a long time and that the trial team met with him repeatedly to prepare

him to testify. ECF No. 86 at 26.

       During opening statements in the Kentucky Litigation, Rechen told the jury that Rogovin

would testify and “described in detail the subjects that he would cover in his testimony.…” ECF

No. 180-49 ¶ 15. That decision “changed during the trial”, according to Beres. ECF No. 166-9 at

58. Beres testified that the trial team’s decision as to whether to call Rogovin as a live witness

was impacted by Caudill’s decision to play Rogovin’s deposition, rather than call him as a live

witness, during its case-in-chief. The risk of Rogovin being called as a live witness by Caudill



                                                     11
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 12 of 47




“did not occur in eventuality and instead it was portions of the video.” Id. at 59; ECF No. 179 ¶

31. In the portions of the video deposition played by Caudill, Rogovin “testified that he had

instructed Ashurst that anything that was proprietary manufacturing to Caudill was not to be

duplicated.” ECF No. 179 at 8 ¶ 28.

       About two weeks into the trial, after Caudill had rested its case, Rechen decided that

Rogovin would not testify. ECF No. 180-49 ¶ 23. Beres acknowledged that if McCarter had

called Rogovin “as a live witness, they, Caudill Seed, on cross examination could explore those

areas of the deposition or otherwise that could be harmful and get evidence that was not in the

record at that time[].” ECF No. 180-54 at 20-21. He also testified that “at the end there is one

guy having to make the decision as to what was going to happen, and that was [Rechen]. He was

the lead trial counsel.” ECF No. 180-54 at 18.

       Beres agreed that a “consensus emerge[d] that Rogovin should not be called live[]”,

adding, “I don’t recall … anybody, including myself, advocating for Jarrow to go on the

stand….” ECF No. 166-9 at 69. On the other hand, Rory Lipsky, CEO of Jarrow, testified that

“there really was no discussion. There was a … dominance by Rechen, and it was his … his

assertion that only he was qualified to make the decision.” ECF No. 180-58 at 8. Lipsky testified

that Rechen said to him, “if we lose this case it will be because we didn’t have [] Rogovin testify

and we’ll never hear the end of it.” ECF No. 180-58 at 8.

       McCarter argues that the decision not to call Rogovin as a live witness kept “damning

emails – and the cross-examination of him on those emails – out of evidence.” ECF No. 162 at

22. According to McCarter, those emails, illustrated Rogovin’s ill will toward Dan Caudill,

Caudill Seed, and its counsel. ECF No. 179 at 8 ¶ 25. Rogovin wrote, in part,

       Alleging that Jarrow received lab notes or a computer thumb drive having anything to do
       with Caudill is as an untruth as vilely filthy as your client’s crapper of a facility – listeria,

                                                      12
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 13 of 47




       salmonella, irradiation and all. Not only did we never receive these items – you two
       pathological liars should take note – NOT ONLY DID JARROW NEVER RECEIVE
       THESE ITEMS, and you have no evidence whatsoever that we received them.

ECF No. 166-17 at 3. Rogovin described Caudill Seed’s complaint as “delusional” and its

counsel as “truly an utter, laughable, incompetent fool”, and stated that he “did not want to do

business with a scumbag who ran a filthy, contaminated, law-breaking cesspool.” Id. at 2-3.

       McCarter points to an email sent four days after the decision not to call Rogovin as a live

witness as evidence of his reaction. ECF No. 179 at 11 ¶ 37. The email, from Rogovin to

Giarratana, Rechen, Beres, and Lipsky, among others, lists the order in which Rogovin wanted

witnesses called, but Rogovin’s name is not on the list and the email does not say that Rogovin

wanted to be called as a witness. ECF No. 166-20 at 2.

2.     Consultation with Jarrow

       It is undisputed that Leventhal, Jarrow’s General Counsel, “sat at counsel’s table every

day [during the Kentucky Litigation].” ECF No. 179 at 11 ¶ 39. He also attended “daily post-

trial meetings” during which “the entire trial team would retire to Beres’ offices for a

‘postmortem’ or download….” ECF No. 179 at 11-12 ¶¶ 39-42. Leventhal testified that Rogovin

“attended a number of them. I don’t know if he was at all of them.” ECF No. 86 at 108-09. The

purpose of the meetings, according to Leventhal, was to review the evidence and the proceedings

of that day, to evaluate what went well, and to decide on the plan and strategy for the case

moving forward. Id. at 109. Leventhal testified that Rogovin “was not bashful” at making his

opinions known on these issues at the meetings. Id. He also testified that after the meetings, he

was asked to take Rogovin to dinner while the trial lawyers were preparing for the next trial day.

He added that, “I was also asked to keep him away during lunches on off days, try to keep him

away as much as possible.” Id. at 110.



                                                     13
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 14 of 47




       Beres testified that Rogovin was present for “some” of the trial preparation and that “he

commented on lots of things during the trial prep.” ECF No. 166-9 at 40. In his affidavit,

however, Beres stated that “Rogovin was excluded from discussions at various times and that he

repeatedly expressed his feelings that, while his views may have been solicited, he was not being

listened to and his views were being ignored by the [McCarter] lawyers.” ECF No. 180-49 ¶ 26.

       Beres also testified that at the end of each trial day, the team would go back to one large

conference room and all sit around the table, and then go around the table and ask each person

what they thought of what happened in the courtroom that day. Rogovin was there frequently,

“[t]he majority of the time”, but Beres didn’t know if he was there “every single time.” ECF No.

166-9 at 47-49.

3.     The Decisions Regarding Damages Testimony and an Alternative Damages Calculation

       Another witness McCarter chose not to call was the damages expert it had retained. ECF

No. 179 at 13 ¶ 45. Earlier, McCarter had moved for summary judgment on grounds that there

was no credible damages evidence on which a reasonable jury could rely to render a plaintiff’s

verdict. ECF No. 179 at 14 ¶ 47 (internal quotation marks omitted); ECF No. 86 at 208. After

that motion was denied, McCarter “filed and the court granted Jarrow’s motion to compel

ordering supplementation by Caudill Seed of its response to Request for Production No. 22, and

related damages documentation.” ECF No. 179 at 14 ¶ 48 (internal quotation marks omitted).

McCarter also filed a motion in limine to exclude the testimony of Caudill’s damages expert,

William Wingate, which the court denied. ECF No. 179 at 14-15 ¶ 51; ECF No. 86 at 209.

       Rechen cross-examined Wingate at trial. During the PJR hearing, Rogovin admitted

having said that “[Rechen’s] trial work deserves to be a made-for-TV movie. He became

courthouse buzz with law interns coming in to watch him operate without anesthesia[.]” ECF



                                                    14
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 15 of 47




No. 86 at 71. After testifying that Rechen’s cross-examination was “very well done,” Rogovin

added, “I shouldn’t say that was very well done. Well, aspects of it were tremendously well

done. The fact that we – [McCarter] didn’t have a counter economic expert.” Id. After

Wingate’s examination, McCarter moved to strike Wingate’s testimony; the court denied the

motion. ECF No. 179 at 15 ¶ 54; ECF No. 86 at 209. Beres testified that everyone on the trial

team concluded that there was no evidence that was introduced to support a finding of

misappropriation of trade secrets and that calling Jarrow’s own damages expert could give

credence to Caudill’s liability case. ECF No. 166-9 at 13, 18.

4.      Payment for Legal Services Rendered in the Kentucky Litigation

        Over the course of the Kentucky Litigation, “[s]eventy-five invoices were rendered by

McCarter to Jarrow”, seventy of which Jarrow paid. ECF No. 179 at 4 ¶¶ 9, 11; ECF No. 166-12.

The remaining five invoices, totaling $1,980,397.94 “have not been paid and Jarrow refuses to

pay them.” ECF No. 179 at 5 ¶ 13; ECF No. 166-12. McCarter also billed Jarrow $346,495.44

in disbursements related to the Kentucky Litigation. ECF No. 38 ¶ 22. An additional $57,227.43

has been billed by McCarter to Jarrow for legal fees and costs incurred in matters unrelated to

the Kentucky Litigation and Jarrow refuses to pay them. ECF No. 179 at 5 ¶ 14; ECF No. 166-14

at 8.

IV.     LEGAL STANDARD

        “Summary judgment is appropriate only if the movant shows that there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” Tolan v.

Cotton, 572 U.S. 650, 656-57 (2014) (internal quotation marks and citations omitted). In

reviewing the summary judgment record, a court must “construe the facts in the light most

favorable to the non-moving party and must resolve all ambiguities and draw all reasonable

inferences against the movant.” Caronia v. Philip Morris USA, Inc., 715 F.3d 417, 427 (2d Cir.
                                                    15
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 16 of 47




2013). “A genuine dispute of material fact exists for summary judgment purposes where the

evidence, viewed in the light most favorable to the nonmoving party, is such that a reasonable

jury could decide in that party’s favor.” Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d

Cir. 2013). The moving party bears the burden of demonstrating that no genuine issue exists as to

any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-25 (1986). If the moving party

carries its burden, “the opposing party must come forward with specific evidence demonstrating

the existence of a genuine dispute of material fact.” Brown v. Eli Lilly & Co., 654 F.3d 347, 358

(2d Cir. 2011) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

V.     DISCUSSION

       A.      McCarter’s Claim for Breach of Contract (Count One)

       McCarter asserts that it is entitled to summary judgment for breach of contract because

the “contractual relationship with Jarrow was at least implied-in-fact if not express based on” the

1996 Engagement Letter. ECF No. 162 at 16. I find that the undisputed facts in the record show

that, although the 1996 Engagement Letter does not constitute an express contract for

representation in the Kentucky Litigation, it is part of a twenty-three-year course of dealing that

makes clear that Jarrow contracted with McCarter for representation in the Kentucky Litigation.

       “The elements of a breach of contract claim are the formation of an agreement,

performance by one party, breach of the agreement by the other party, and damages.” Meyers v.

Livingston, Adler, Pulda, Meiklejohn and Kelly, P.C., 87 A.3d 534, 540 (Conn. 2014) (citations

omitted). Express contracts are distinguishable from implied in fact contracts “merely in the

mode of manifesting assent.” Janusauskas v. Fichman, 826 A.2d 1066, 1072 (Conn. 2003)

(citation and quotation marks omitted). “If the agreement is shown by the direct words of the

parties, spoken or written, the contract is said to be an express one. But if such agreement can

only be shown by the acts and conduct of the parties, interpreted in the light of the subject matter
                                                     16
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 17 of 47




and of the surrounding circumstances, then the contract is an implied one.” Boland v. Catalano,

521 A.2d 142, 144 (Conn. 1987) (citations and quotation marks omitted).

1.     The 1996 Engagement Letter

       Although I find that the 1996 Engagement Letter is evidence of Jarrow’s and Giarratana’s

course of dealing in a relationship that began in 1996 and lasted over twenty-three years, it is not

an express contract for representation in the Kentucky Litigation, or, at best for McCarter, there

are genuine disputes of material fact on that issue. The 1996 Engagement Letter states that the

engagement is for “legal representation” in the “currently pending” “intellectual property

litigation” involving International Nutrition Co. and Jarrow, a matter long since concluded and

about which there is no evidence of a connection to the Kentucky Litigation. Further, the 1996

Engagement Letter states that it is between Jarrow and MPH. Specifically, the letter sets out the

terms of Jarrow’s retention of MPH and indicates that although Kentoffio and Giarratana would

primarily handle the matter, “[o]ther partners may likewise assist in this matter.” ECF No. 38-1

at 2-3. It also states that if Jarrow fails to pay in full, MPH “may withdraw as counsel of record”

and if new counsel is substituted, MPH will be paid. Id at 2. On the basis of those terms, a

reasonable juror could conclude that the agreement was between MPH and Jarrow, rather than

McCarter and Jarrow, and that the agreement was limited to that single matter. For these

reasons, I cannot conclude, as a matter of law, that the 1996 Engagement Letter was an express

agreement for legal services in the Kentucky Litigation.

2.     Agreement Concerning the Kentucky Litigation

       I agree with McCarter, however, that the parties, through their course of dealing, verbal

expressions, and manifestations of assent, entered into a contract for legal representation in the

Kentucky Litigation. “[P]rior course of dealings between the parties [can] determine the parties’



                                                    17
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 18 of 47




contractual intent.” See New Moon Shipping Co., Ltd. V. MAN B & W Diesel AG, 121 F.3d 24,

30-31 (2d Cir. 1997) citing Restatement (Second) of Contracts § 223 (1979) (“(1) A course of

dealing is a sequence of previous conduct between the parties to an agreement which is fairly to

be regarded as establishing a common basis of understanding for interpreting their expressions

and other conduct. (2) Unless otherwise agreed, a course of dealing between the parties gives

meaning to or supplements or qualifies their agreement.”); see also Shelton Yacht & Cabana

Club, Inc. v. Suto, 188 A.2d 493, 497 (Conn. 1963) (where one party “knew of the work being

done by [the other,] accepted all of the benefits” and “received bills for the work and paid them,”

the court approved of trial court’s conclusion that “there were verbal negotiations amounting to

an oral contract and a course of dealing resulting in an implied contract….”) (citations omitted).

       It is undisputed that Giarratana had a long history of representing Jarrow, including in

hundreds of matters during his tenure at McCarter, and that, throughout the relationship, Jarrow

had been billed as described in the 1996 Engagement Letter – on a monthly basis, at hourly rates,

and for expenses incurred by the firm during that month. ECF No. 38-1 at 2-3; ECF No. 38 ¶ 5.

Giarratana notified Jarrow in 2003 that he would be moving to McCarter, and there is no dispute

that he handled many of Jarrow’s matters out of McCarter’s Hartford office. ECF No. 175-42 at

2; ECF No. 38 ¶ 5.

       It is also undisputed that Jarrow expressly requested that McCarter represent Jarrow in

the Kentucky Litigation, that McCarter provided legal services in the Kentucky Litigation, and

that Jarrow received seventy-five invoices and paid seventy of them for that work. ECF No. 179

¶¶ 8, 9, 11; ECF No. 166-12. Jarrow has not offered any evidence to suggest that the parties ever

entered into written agreements, other than the 1996 Engagement Letter, and so the manner in

which the parties entered into the agreement concerning the Kentucky Litigation was consistent



                                                    18
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 19 of 47




with the unbroken, twenty-three year course of dealing between Giarratana and Jarrow, sixteen

years of which occurred while Giarratana was a partner at McCarter. Nor has Jarrow offered any

evidence that McCarter regularly advised Jarrow of the hourly rates it would charge prior to

commencing representation. It is also undisputed that Giarratana’s rate and that of other

attorneys assigned to work on Jarrow’s matters increased since Giarratana’s relationship with

Jarrow began in 1996, when he charged $200 per hour. ECF No. 38-1 at 3. The undisputed

evidence in the record makes clear that the agreement for the Kentucky Litigation was consistent

with the parties’ longstanding course of dealing.

       I need not decide whether these undisputed facts constitute an express verbal contract for

legal representation – because of Rogovin’s specific request and McCarter’s sending of written

invoices, Janasauskas, 826 A.2d at 1073 (an express contract arises out of “[a]n express

manifestation of mutual assent”), or an implied in fact contract, id. (an implied in fact contract

“arises where a plaintiff, without being requested to do so, renders services under circumstances

indicating that he expects to be paid therefor, and the defendant, knowing such circumstances,

avails himself of the benefit of those services.”). Under either theory, the parties agreed that

McCarter would represent Jarrow in the Kentucky Litigation and Jarrow would pay for those

services. See Cohen v. Minicozzi, No. NNH-CV-156052856, 2016 WL 5798900, at *1 (Conn.

Sup. Ct. Sept. 2, 2016) (finding that “the parties were in fact operating under a contractual

agreement, whether express or implied-in-fact because … both [were] experienced lawyers …

[and] the parties each understood that [the attorney providing representation] would need to be

paid for his time at the end of the presentation.”).

       It is true that, whether an agreement is express or implied in fact, it must be “definite and

certain as to its terms and requirements”. See Glazer v. Dress Barn, Inc., 873 A.2d 929, 942-43



                                                       19
         Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 20 of 47




(Conn. 2005) (citations omitted). Here, the undisputed evidence in the record shows that the

parties’ course of dealing, which includes the 1996 Engagement Letter, as well as the initial

invoice for the Kentucky Litigation received and paid by Jarrow, supply the essential terms of

the agreement. In the 1996 Engagement Letter, Jarrow agreed that Giarratana and the lawyers

working with him would provide legal services, would charge for those services on an hourly

basis at then-applicable rates, and would send bills monthly that would include charges for the

expenses incurred. ECF No. 38-1 at 2-3. Jarrow has failed to point specifically to any evidence

rebutting Giarratana’s testimony that those terms continued to apply to every engagement over

the twenty-three-year relationship, in more than 400 matters at McCarter alone, including in the

Kentucky Litigation. ECF No. 69 at 19.2

         Nor has Jarrow pointed to any evidence rebutting the evidence in the record showing that,

at a minimum, Jarrow agreed to pay McCarter for the Kentucky Litigation at the hourly rates

shown on the first invoice and, consistent with the parties’ longstanding course of conduct, for

expenses incurred by McCarter during the representation. Jarrow began to pay for legal services




2
  The evidence that Jarrow cites does not contradict Giarratana’s testimony that, at each firm at which he represented
Jarrow, including McCarter, Jarrow was billed monthly on an hourly basis, at then-prevailing rates, and for expenses
incurred, all as described in the 1996 Engagement Letter. Even Rogovin’s testimony that “[t]here was no fee
arrangement,” ECF No. 180-42 at 20, does not rebut the evidence that Jarrow received monthly invoices, was billed
on the basis of hours worked at then-prevailing rates, and agreed to reimburse McCarter’s expenses, for two reasons.
First, it is too conclusory to raise a genuine dispute about the evidence of the parties’ longstanding course of
conduct. Second, it is irrelevant to the extent it reflects Rogovin’s subjective view about whether there was a
contract, a view belied by his own conduct, including his signing and “okaying” each invoice before Jarrow paid it.
ECF No. 116-13 at 2-3, ECF No. 175-30 at 3-5; see Williston on Contracts, §. 4.1 (“It is customarily said that
mutual assent is essential to the formation of informal contracts, but it must be noted that the mutual assent must be
manifested by one party to the other, and except as so manifested, is unimportant. In some branches of the law,
most notably in the criminal law, a person’s subjective or secret intent is important. In the formation of contracts,
however, it was long ago settled that secret, subjective intent is immaterial, so that mutual assent is to be judged only
by overt acts and words rather than by the hidden, subjective or secret intention of the parties.” (footnotes omitted)).
Construed in the light most favorable to Jarrow, Rogovin’s testimony, together with other evidence in the record
discussed below concerning McCarter’s fee increase during the Kentucky Litigation, suggests only that Rogovin did
not agree to the rates McCarter charged for the Kentucky Litigation after the initial invoice. Even Jarrow concedes
that the rates in the initial invoice were “consistent with the rates for the Ashurst Litigation and other matters at that
time.” ECF No. 179 Statement of Additional Facts ¶ 19.

                                                                20
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 21 of 47




relating to the Kentucky Litigation in February of 2013. ECF No. 180-11 at 2-4. An invoice

dated February 22, 2013 for “Professional Services Recorded Through 1/31/2013” describes the

legal services provided by McCarter as, in part, discussing the “federal complaint, the relevant

evidence, and the strategy for proceeding”—all work done in connection with the Kentucky

Litigation. Id. at 3. At that time, McCarter submitted an invoice to Jarrow for the following

hourly rates:

       Giarratana      - $405.00 per hour (partner)
       Grondahl        - $395.00 per hour (partner)
       Smith           - $285.00 per hour (associate)
       Robinson        - $245.00 per hour (associate)
       Gaffey          - $195.00 per hour (paralegal)

Id. at 4. Jarrow paid this invoice and concedes that these rates were “consistent with the rates for

the Ashurst Litigation and other matters at that time.” ECF No. 179 Statement of Additional

Facts ¶ 19; ECF No. 179 at 4 ¶¶ 10-11. On this record, no reasonable juror could find that

Jarrow did not manifest its assent to an agreement that McCarter represent it in the Kentucky

Litigation for at least the hourly rates set forth in the February 22, 2013 invoice. See note 2,

supra. Whether Jarrow further agreed to pay McCarter at the later-increased rates for the

Kentucky Litigation is a matter I address below under the subheading “damages.”

       Jarrow argues that McCarter cannot pursue an implied contract claim “under Count One

where [McCarter] has alleged an implied contract separately in Count Three but has not moved

for summary judgment on that count.” ECF No. 178 at 20. Count One of McCarter’s Complaint

alleges breach of contract and Count Three alleges unjust enrichment/quantum meruit. But this

does not prevent McCarter from seeking summary judgment for breach of an implied in fact

contract under Count One, because an implied in fact contract is distinct from unjust

enrichment/quantum meruit, which is sometimes called an implied in law contract. See Vertex,



                                                     21
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 22 of 47




Inc. v. Waterbury, 898 A.2d 178, 190 (Conn. 2006) (“An implied in fact contract is the same as

an express contract, except that assent is not expressed in words, but is implied from the conduct

of the parties.… On the other hand, an implied in law contract is not a contract, but an obligation

which the law creates out of the circumstances present, even though a party did not assume the

obligation. It is based on equitable principles to operate whenever justice requires compensation

to be made.”) (citations, internal quotation marks, and alterations omitted); see also id. at 191

(“[Q]uantum meruit is an equitable theory of recovery that does not depend upon the existence of

a contract, either express or implied in fact.” (internal quotation marks omitted)); see also Gagne

v. Vaccaro, 766 A.2d 416, 423 (Conn. 2001) (“[Q]uantum meruit arises out of the need to avoid

unjust enrichment to a party, even in the absence of an actual agreement.”) (citation omitted).

Jarrow’s argument misses the distinction between an implied in fact and an implied in law

contract. See ECF No. 178 at 20-21.

       Jarrow also argues that the “highly sophisticated attorneys” of McCarter, by failing to

enter into a written agreement with Jarrow for the Kentucky Litigation, “chose to conduct their

business in a manner which flouted … the ethical standards governing attorney-client

engagements and rate increases.” ECF No. 178 at 6. But the Connecticut Rules of Professional

Conduct do not require “that a fee agreement be in writing when an attorney is charging a

regularly represented client.” Caciopoli v. Howell, 5 A.3d 509, 512 (Conn. App. 2010) (“The

plain language of Rule 1.5 of the Rules of Professional Conduct allows for an exception to the

requirement that a fee agreement be in writing when an attorney is charging a regularly

represented client.”). The commentary to the rule explains: “When the lawyer has regularly

represented a client, the lawyer and the client ordinarily will have evolved an understanding

concerning the basis or rate of the fee and the expenses for which the client will be responsible.”



                                                     22
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 23 of 47




Conn. R. Prof. Conduct 1.5, Commentary. There is no dispute that Jarrow was a regularly

represented client, and that, therefore, McCarter did not violate Rule 1.5(b) by not obtaining a

signed written fee agreement from Jarrow, although it likely would have spared itself a great deal

of time and expense had it done so. In any event, a violation of the Rules of Professional

Conduct would not … “void[] [Jarrow’s] obligation to pay legal fees to [] [P]laintiff.” See Rucci

v. Stuart, No. FST-CV-XX-XXXXXXX-S, 2016 WL 5108046, at *20-21 (Conn. Sp. Ct. Aug. 12,

2016) (agreeing with Ankerman v. Mancuso, 830 A.2d 388, 391 (Conn. App. 2003), aff’d by 860

A.2d 244, 249 (Conn. 2004) (concluding that a violation of the Rules of Professional Conduct

was not “legally sufficient to preclude the enforcement” of a note and mortgage on a property));

see also Gagne, 766 A.2d at 424-25 (“Violation of a Rule [of Professional Conduct] should not

give rise to a cause of action nor should it create any presumption that a legal duty has been

breached…. [The Rules] are not designed to be a basis for civil liability.” (quoting Conn. R.

Prof. Conduct, Scope)).

       In short, Jarrow has failed to raise a genuine dispute of material fact about the existence

of a contract for legal representation in the Kentucky Litigation. Nor has it raised a genuine

dispute of material fact about its own breach of that contract; indeed, Jarrow admits that it has

refused to pay five invoices totaling $1,980,397.94 related to the Kentucky Litigation. ECF No.

179 at 5 ¶ 13.

       I do not reach the same conclusion, however, with respect to McCarter’s claim that

Jarrow breached an agreement “for legal fees and costs incurred in matters unrelated to the

Kentucky Litigation.” Id. at 5 ¶ 14 (emphasis added). McCarter has not offered enough evidence

regarding these other matters to support its assertion that an express or an implied in fact contract

exists for legal services not related to the Kentucky Litigation. Instead, McCarter lumps the



                                                     23
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 24 of 47




obligations together and relies exclusively on the conduct surrounding the Kentucky Litigation to

support its argument that Jarrow’s failure to pay for these unrelated matters constitutes a breach

of contract. Although the parties’ course of dealing strongly suggests that any work McCarter

undertook for Jarrow would, by agreement of the parties, be billed and paid for on the basis of

McCarter’s hourly rates, there is simply not enough evidence in the record regarding these other

matters for the Court to reach a conclusion about the terms of the work governing them. In the

absence of such evidence, summary judgment is not appropriate. I therefore deny McCarter’s

motion for summary judgment as to the additional amount billed for matters unrelated to the

Kentucky Litigation, $57,227.43.

3.      Damages

        Having concluded that Jarrow breached its contractual obligations to compensate

McCarter for the legal services provided in the Kentucky Litigation, I must determine damages.

The award of damages should put McCarter in the same position it would have been in but for

the breach. See Russell v. Russell, 882 A.2d 98, 114 (Conn. App. 2005) (“It is axiomatic that the

sum of damages awarded as compensation in a breach of contract action should place the injured

party in the same position as he would have been in had the contract been performed.…”)

(citation and quotation marks omitted). McCarter asserts that it is entitled to receive payment in

full of the five unpaid invoices, amounting to $1,633,902.5 in hourly fees and $346,495.44 in

disbursements for a total of $1,980,397.94. ECF No. 38 ¶ 22.3 Jarrow, on the other hand, raises

several arguments that call into question whether McCarter is entitled to that amount. The

arguments sound in fraud, negligent and intentional misrepresentation, and breach of fiduciary



3
  The parties agree that the outstanding invoices are #8239257, #8244495, #8251339, #8254947, and #8264196. See
ECF No. 38 ¶ 22.
.

                                                          24
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 25 of 47




duty, and are raised in Jarrow’s counterclaims, but they all arise out of Jarrow’s underlying

allegation that McCarter improperly increased its hourly rates.

       I have already found, as a matter of law, that the parties had a contract concerning the

Kentucky Litigation under which Jarrow would pay at least the rates set forth in the February 22,

2013 invoice, which are set forth above. But soon after the February 22, 2013 invoice, McCarter

increased its hourly rates for the Kentucky Litigation. ECF No. 180-11 at 6. For example, an

invoice dated July 11, 2013 lists the hourly rate for Giarratana as $535.00 (an increase of

$130.00 per hour above the rate shown in the February 22, 2013 invoice), and the hourly rate for

Grondahl as $485.00 (an increase of $90.00 per hour). ECF No. 180-11 at 19-31. When the

record is construed in the light most favorable to Jarrow, it appears that the first time these higher

rates were mentioned was in an email exchange between Giarratana and Liberty, in which

Liberty approved the higher rates. ECF No. 180-8 at 2. But no one from Jarrow was copied on

those emails and Rogovin claims that he had no notice of the rates conveyed to Liberty until after

this litigation began. ECF No. 180-38 at 3. ECF No. 180-11 at 19, 31. Jarrow asserts that, after

Liberty approved the rates but then denied coverage, McCarter unilaterally imposed the rates on

Jarrow without notice.

       McCarter’s account of the rate increase diverges from Jarrow’s. McCarter asserts that

Giarratana told Rogovin that the rates in the Kentucky Litigation would be higher, ECF No. 175-

4 at 7-8, and that Jarrow had notice of the rates because they were listed on the invoices that

Rogovin approved and paid without complaint. ECF No. 162 at 38; ECF No. 179 at 19-20 ¶ 70.

McCarter asserts that it needed to re-bill invoices at the higher rates simply to correct an error.

According to Giarratana, the first invoices were issued at an incorrect rate, and once the mistake

was realized, the invoices were corrected and billed at the rate that the parties had agreed to—the



                                                     25
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 26 of 47




higher rates. ECF No. 175-4 at 9. Jarrow never disputed the rates over the six years that Jarrow

paid the invoices for McCarter’s representation, until Rogovin fired McCarter in 2019 and

refused to pay the last five of the seventy-five invoices that McCarter issued. ECF No. 162 at 7;

ECF No. 179 at 19-20 ¶ 70.

       McCarter argues that the negotiations regarding discounts were just that – negotiations in

which Jarrow would ask for a discount but McCarter had no obligation to agree. ECF No. 179 at

20 ¶ 71. McCarter asserts that when Jarrow requested an additional ten percent discount on the

eve of trial in 2019, Giarratana made a mistake when he looked at the financial report. ECF No.

177 at 12 ¶¶ 26, 27. He told Jarrow it was already receiving a 38% discount because he relied on

Bosma’s “word”, an understandable mistake, according to Bosma, because the pertinent

document listed 38% as the profit margin. ECF No. 83 at 74; ECF No. 175-24 at 12-13. In

reality, Jarrow was receiving only a 25% discount. ECF No. 175-24 at 15. Nevertheless,

McCarter offered an additional five percent discount as an incentive for Jarrow to make payment

on past due invoices. Id. at 15-16.

       Jarrow paints a different picture. According to Jarrow, McCarter misled Liberty to

convince it to approve higher billing rates and then imposed those higher rates on Jarrow when

Liberty denied coverage. ECF No. 164-1 at 10. McCarter altered and rebilled invoices to charge

Jarrow the higher rates that Liberty had approved. ECF No. 178 at 8; ECF No. 180-10 at 5 ¶ 11.

McCarter’s conduct increased the total billings over the life of the case by nearly $1.2 million.

ECF No. 178 at 9-10. In addition, McCarter made false representations on an annual basis to

convince Jarrow to bring its account current. ECF No. 178 at 12. McCarter would tell Jarrow

that it was receiving a special discount approved by a committee—all falsehoods to obtain

payment. ECF No. 180-17 at 2; ECF No. 83 at 74. Giarratana falsely told Jarrow that it was



                                                    26
         Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 27 of 47




receiving a 38% discount and that with an additional 5% it would be receiving a 43% discount—

another falsehood to obtain payment.

         McCarter’s alleged failure to provide advance notice of the higher rates, by itself, does

not preclude McCarter from receiving those higher rates for the services rendered. First,

although the “attorney-client relationship imposes a fiduciary duty on the attorney”, Beverly

Hills Concepts, Inc. v. Schatz & Schatz, Ribicoff & Kotkin, 717 A.2d 724, 730 (Conn. 1998), it

does not prevent attorneys and clients from entering into agreements, so long as they are entered

into fairly. DiFrancesco v. Goldman, 16 A.2d 828, 831 (Conn. 1940) (“[W]here the parties are

free to contract, their agreement should not be set aside or the agreed compensation withheld

unless fraud has been perpetrated, undue influence exerted, material facts affecting the subject

matter misrepresented or suppressed, or advantage taken of a position of confidence and trust to

obtain an unconscionable advantage over the party.”). Any agreement that is reached between an

attorney and the client during an existing attorney-client relationship, however, is “scrutinize[d]

… with great care and if there are doubts, they will be resolved in favor of the client.” Weinstein

v. Stuart, No. CV020816030, 2006 WL 3041976, at *2 (Conn. Sup. Ct. Oct. 12, 2006) citing

DiFrancesco, 16 A.2d at 830-31.

         Second, as discussed above, although Rule 1.5(b) of the Connecticut Rules of

Professional Conduct requires attorneys to communicate rate increases in writing before billing

at higher rates, a failure to comply with the rule does not preclude parties from reaching an

agreement for higher rates, nor does it relieve a contracting party of its payment obligation if

such an agreement is reached.4 See Rucci, 2016 WL 5108046, at *17 (concluding that the client




4
 Rule 1.5(b) provides in relevant part: “Any changes in the basis or rate of the fee or expenses shall also be
communicated to the client in writing before the fees or expenses to be billed at higher rates are actually incurred.”

                                                               27
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 28 of 47




waived right to assert a violation of Rule 1.5(b) for raising rates because it had discovered the

rate increase, was fully aware of the increase, reached a compromise regarding the terms, and

benefited from that compromise.); see also Gagne, 766 A.2d at 424-25 (“Violation of a Rule

should not give rise to a cause of action nor should it create any presumption that a legal duty has

been breached.”).

       I nonetheless conclude that there are genuine disputes of material fact about whether

Jarrow agreed to pay the higher rates at which McCarter began to bill shortly after the

commencement of the Kentucky Litigation. When the record is construed in the light most

favorable to Jarrow and through the lens of the parties’ fiduciary relationship, with “doubts …

resolved in favor of the client,” Weinstein, 2006 WL 3041976, at *2, it shows that McCarter

failed to disclose to Jarrow that it had sought to have higher rates approved by the insurer and

then, when the insurer refused to pay, unilaterally imposed those higher rates on Jarrow. Further,

although Rogovin signed and “okayed” and Jarrow paid many invoices at those higher rates, the

parties’ annual dance around discounts (ECF No. 177 at 11 (referring to “year-end discounts that

M&E provided to Jarrow”)), and the inaccurate representations McCarter made about discounts

(e.g., that Jarrow was receiving a 38% discount that was then increased to a 43% discount),

makes it difficult to pinpoint exactly what any agreement on rates – above and beyond those

reflected in the February 22, 2013 invoice – actually was. If the agreed-upon rates were higher

than those February 22, 2013 rates, were they the higher rates McCarter asserts, or were they

instead some discount off those rates – 43%, 38%, 30%, 25%, or 10% are all mentioned in the

record at various times as being the actual or represented discounts in the Kentucky Litigation?

See, e.g., ECF No. 177 at 10-13 (in 2013, Jarrow negotiated ten percent discount off invoices and

then paid them; in 2019, Jarrow was receiving a 25% discount and then a 30% discount but was



                                                     28
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 29 of 47




told that it was receiving a 38% discount and then a 43% discount). There is evidence in the

record that Jarrow asked for a discount each year and would not pay its bills until McCarter

granted one (see id.; see also ECF No. 69 at 141-42); so should the discounts – represented or

actual – be factored into the agreed-upon rate? These are questions only a jury can decide

because there is conflicting evidence on each side.

        Therefore, summary judgment as to the breach of contract claim related to the Kentucky

Litigation is appropriate only as to lower rates reflected in the February 22, 2013 invoice. At a

minimum, that would entitle McCarter to damages in the amount of $633,956.00 (Giarratana

811.8 hours at $405/hour + Grondahl 772.6 hours at $395/hour). Giarratana and Grondahl are

the only two timekeepers whose hourly rates are listed on both the February 22, 2013 invoice

and the five unpaid invoices. It is unclear, and the parties have not briefed, how to establish the

hourly rate for the timekeepers who were not listed on the first invoice but are listed on the

unpaid invoices because they were added to the litigation later at varying hourly rates. For

example, Rechen appears on all of the outstanding invoices at a rate of $520 per hour, but does

not appear on the February 2013 invoice. Therefore, I will not award fees for those rates at this

time.

        McCarter is also entitled to the disbursements in the amount of $346,495.44 because the

course of dealing between the parties makes clear that the parties’ agreement, as reflected in

hundreds of matters stretching back to the 1996 Engagement Letter, contemplated that Jarrow

would reimburse McCarter for expenses it incurred. Therefore, I award damages to McCarter on




                                                      29
         Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 30 of 47




summary judgment of $980,451.44. Whether it is entitled to more will be a question for the

jury.5

         B.       Breach of Fiduciary Duty (Counterclaim Three)

         Jarrow has alleged that McCarter breached its fiduciary duty to Jarrow by “overbilling

and other improper billing practices, including its failures to properly communicate with Jarrow

concerning matters of importance and its failures to honestly and fully disclose matters relating

to billing.” ECF No. 184 at 32, Count Three ¶ 136. The parties have filed cross motions for

summary judgment on the breach of fiduciary duty claim. ECF No. 162 at 37; ECF No. 164-1 at

29.

         As discussed, the parties’ attorney-client relationship imposed on McCarter special duties

related to any fee increase or other changes in the terms of their agreement. For the same

reasons that there is a genuine dispute as to whether there was an agreement to pay for legal

services at the increased rates, there is a genuine dispute as to whether McCarter complied with

its fiduciary duties in imposing unannounced higher rates on its client and making misstatements

about the discounts it was affording that client. As noted, only a jury can resolve those disputes

and, therefore, summary judgment is not appropriate.

         McCarter also asserts that it is entitled to summary judgment on Jarrow’s counterclaim

for breach of fiduciary duty because all of the allegations regarding billing in 2013 are barred by

the three-year statute of limitations in Conn. Gen. Stat. § 52-577.6 ECF No. 162 at 38. Jarrow




5
  I also do not foreclose the possibility that McCarter could be entitled to less. Jarrow has asserted a setoff defense
in its Answer, ECF No. 184 at 7, although the parties have not briefed the effect of that defense on McCarter’s
breach of contract claim. If Jarrow can prove that it never agreed to pay rates higher than those reflected in the
February 22, 2013 invoice, it may be that, through a set-off or other defense, Jarrow will be entitled to some refund.
All this remains to be seen at trial.
6
  Connecticut General Statute § 52-577 provides: “No action founded upon a tort shall be brought but within three
years from the date of the act or omission complaint of.”

                                                               30
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 31 of 47




argues that the statute of limitations was tolled by the continuous course of conduct doctrine

because McCarter owed a continuing duty to Jarrow and engaged in tortious conduct that

violated its duty. ECF No. 178 at 37-38.

       “The continuing course of conduct doctrine often is implicated when a fiduciary

relationship exists between the parties.” Tunick v. Tunick, 242 A.3d 1011, 1028 (Conn. App.

2020) (collecting cases). It “may toll the statute of limitations” when there is “evidence of a

breach of a duty that remained in existence after commission of the original wrong related

thereto. That duty must not have terminated prior to commencement of the period allowed for

bringing an action for such a wrong.” Nardi v. AA Electronic Sec. Eng., Inc., 628 A.2d 991, 994-

95 (Conn. App. 1993) (citation and quotation marks omitted). “The continuing course of

conduct doctrine reflects the policy that, during an ongoing relationship, lawsuits are premature

because specific tortious acts or omissions may be difficult to identify and may yet be remedied.”

Martinelli v. Fusi, 963 A.2d 640, 644 (Conn. 2009) (citation and quotation marks omitted). The

determination that any of the elements of the continuing course of conduct doctrine exists is

“conspicuously fact-bound.” Blanchette v. Barrett, 640 A.2d 74, 85 (Conn. 1994) overruled on

other grounds by Grey v. Stamford Health System, Inc., 924 A.2d 831, 839 (Conn. 2007).

       There is no dispute that McCarter and Jarrow had a special relationship that gave rise to a

fiduciary duty, that the relationship regarding the Kentucky Litigation continued until the jury

trial concluded in 2019, the same year in which McCarter filed this lawsuit, and that Jarrow

asserted its Counterclaim for breach of fiduciary duty a year later, in 2020. ECF No. 184. There

is a dispute between the parties, however, as to when Jarrow became aware of the McCarter’s

rate increase. Rogovin testified that he was unaware of the communications with Liberty in 2013

in which Liberty agreed to pay rates higher than those in the first invoice McCarter sent to



                                                    31
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 32 of 47




Jarrow. ECF No. 180-38 at 3. Rogovin also denies that Giarratana discussed the rate increases

with him. ECF No. 180-42 at 10-11, 18. McCarter asserts Rogovin must have known about, and

approved of, the higher rates because he received invoices clearly listing the higher hourly rates.

ECF No. 69 at 36. When asked whether he reviewed, initialed, and approved the bills by putting

his “initials on the front page”, “without any idea what the fee arrangement was[]”, Rogovin

responded, “Yes.” ECF No. 180-42 at 21-22. Rogovin testified that he did not review the bills

that McCarter sent monthly, but that instead he “looked at the total amount of money, often

sighed, and signed.” Id. at 3.

       If a jury were to credit Jarrow’s account that it was unaware of the increase until this

litigation began in 2019, it could find that a continuous course of conduct tolled the statute of

limitations. If, on the other hand, a jury were to credit McCarter’s account that Jarrow was

aware of the rate increase, it could find that the statute of limitations had not been tolled.

Summary judgment, therefore, is inappropriate on the statute of limitations ground because there

is a dispute as to whether Jarrow knew of the alleged breach.

       C.      Negligent and Intentional Misrepresentation (Counterclaims Five and Six)

       Jarrow alleges in its Counterclaim that McCarter “made numerous misrepresentations of

material facts relating to its representation of Jarrow, including matters relating to billing rates,

billings, and discounts.” ECF No. 184 at 34 Count Five ¶ 135, Count Six ¶ 135.

       “[A]n action for negligent misrepresentation requires the plaintiff to establish (1) that the

defendant made a misrepresentation of fact (2) that the defendant knew or should have known

was false, and (3) that the plaintiff reasonably relied on the misrepresentation, and (4) suffered

pecuniary harm as a result.” Nazami v. Patrons Mut. Ins. Co., 910 A.2d 209, 213 (Conn. 2006)

(citation omitted). “The essential elements of an action in common law fraud … are that: (1) a



                                                      32
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 33 of 47




false representation was made as a statement of fact; (2) it was untrue and known to be untrue by

the party making it; (3) it was made to induce the other party to act upon it; and (4) the other

party did so act upon that false representation to his injury.... Under a fraud claim of this type,

the party to whom the false representation was made claims to have relied on that representation

and to have suffered harm as a result of the reliance.” Sturm v. Harb Dev., LLC, 2 A.3d 859, 872

(Conn. 2010) (citation and quotation marks omitted).

       Here, under either theory of liability, genuine disputes of material fact exist as to the

circumstances surrounding McCarter’s representations concerning the billing rates, billings, and

discounts. As noted, for example, McCarter contends that Giarratana’s statements concerning

discounts of 38% and 43% were understandable mistakes, while Jarrow contends they were

knowing falsehoods on which Jarrow relied in making payment. Again, summary judgment is

inappropriate as only a finder of fact can resolve these disputes.

       D.      CUTPA (Counterclaim Seven)

       Count Seven of Jarrow’s Counterclaim alleges that McCarter violated Connecticut’s

Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110 et seq. (“CUTPA”), by failing to provide

written retainer agreements, failing to provide written notices of hourly rate increases, billing

excessive amounts, and misrepresenting billing rates, among other allegations related to

McCarter’s alleged billing practices. ECF No. 184 at 35 Count Seven ¶ 155.

       McCarter claims it is entitled to summary judgment on Jarrow’s CUTPA counterclaim

because the allegations include “matters arising out of the non-entrepreneurial and professional

aspects of legal practice, which are not actionable under CUTPA, as well as acts and events that

occurred before October 4, 2016, and therefore are time-barred under CUTPA’s three-year

statute of limitations.” ECF No. 162 at 41.



                                                      33
         Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 34 of 47




1.       Entrepreneurial and Professional Aspects of Legal Practice

         “CUTPA prohibits unfair methods of competition and unfair or deceptive acts or

practices in the conduct of trade or commerce.” Metcalf v. Fitzgerald, 214 A.3d 361, 379 (Conn.

2019).

         It is well settled that in determining whether a practice violates CUTPA we have adopted
         the criteria set out in the cigarette rule by the federal trade commission for determining
         whether a practice is unfair: (1) [w]hether the practice, without necessarily having been
         previously considered unlawful, offends public policy as it has been established by
         statutes, the common law, or otherwise—in other words, it is within at least the penumbra
         of some common law, statutory or other established concepts of unfairness; (2) whether it
         is immoral, unethical, oppressive, or unscrupulous; (3) whether it causes substantial
         injury to consumers. ... All three criteria do not need to be satisfied to support a finding of
         unfairness. A practice may be unfair because of the degree to which it meets one of the
         criteria or because to a lesser extent it meets all three.

Ramirez v. Health Net of the Northeast, Inc., 938 A.2d 576, 589 (Conn. 2008). “[T]he

entrepreneurial aspects of the practice of law … remain well within the scope of CUTPA.”

Updike, Kelly & Spellacy, P.C. v. Beckett, 850 A.2d 145, 173 (Conn. 2004). In Updike, the

Connecticut Supreme Court concluded that “the conduct of a law firm in obtaining business and

negotiating fee contracts” falls within the “entrepreneurial aspects of the practice of law.” Id.

The Connecticut Appellate Court has stated that “a challenge to the content of a [fee] agreement

and the firm’s billing practices” “arguably fall[s] under the entrepreneurial aspect of practicing

law.” Anderson v. Schoenhorn, 874 A.2d 798, 804 (Conn. App. 2005).

         There is a genuine dispute of material fact as to whether McCarter’s conduct regarding

billing practices constitutes an unfair or deceptive trade practice for the same reasons that there

are genuine disputes of material fact regarding the claims for breach of fiduciary duty, negligent

misrepresentation, and fraud. Only a jury can decide whether McCarter’s billing practices,

including its representations about discounts, were unfair or deceptive within the meaning of

CUTPA. Consequently, summary judgment is not appropriate.

                                                       34
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 35 of 47




2.     Statute of Limitations

       McCarter also invokes CUTPA’s statute of limitations in support of its argument for

summary judgment as to this claim. That statute of limitations is three years and is “triggered

upon the occurrence of the alleged violation, not the discovery of the alleged practice.” See

Conn. Gen. Stat. § 42-110g(f); Izzarelli v. R.J. Reynolds Tobacco. Co., 117 F. Supp. 2d 167, 177

(D. Conn. 2000) citing Fichera v. Mine Hill Corp., 541 A.2d 472 (Conn. 1988).

       Nonetheless, when the wrong sued upon consists of a continuing course of conduct, the
       statute does not begin to run until that course of conduct is completed ... In order to
       support a finding of continuing course of conduct that may toll the statute of limitations
       there must be evidence of the breach of a duty that remained in existence after
       commission of the original wrong related thereto. That duty must not have terminated
       prior to commencement of the period allowed for bringing an action for such wrong ...
       Where our Supreme Court has upheld a finding that a duty continued to exist after the
       cessation of the act or omission relied upon, there has been evidence of either a special
       relationship between the parties giving rise to such a continuing duty or some later
       wrongful conduct of a defendant related to the prior act ...

Szynkowicz v. Bonauito-O’Hara, 154 A.3d 61, 71 (Conn. App. 2017) (finding no special

relationship or timely subsequent wrong to toll CUTPA statute of limitations).

       McCarter asserts that the three-year statute of limitations for CUTPA cannot be tolled by

the continuing course of conduct doctrine. ECF No. 175 at 30. McCarter relies on the

Connecticut Appellate Court’s decision in Flannery v. Singer Asset Finance Co., LLC, 17 A.3d

509, 514-15 (Conn. App. 2011) aff’d, 94 A.3d 553 (Conn. 2014), which states that, “as to the

plaintiff’s CUTPA claim, our Supreme Court has stated that the continuing course of conduct

doctrine does not toll the three year statute of limitations set forth in [Section] 42-110g(f).” Id.

(citing Fichera, 541 A.2d 472). I find McCarter’s reliance on Flannery misplaced for two

reasons. First, the above-quoted statement was dicta because the Appellate Court found that the

plaintiff in Flannery “did not invoke [the continuing course of conduct] doctrine either in his

complaint or in his pleading in avoidance.” 17 A.3d at 513. Second, with due respect to the

                                                      35
         Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 36 of 47




Appellate Court,7 I disagree with its apparent conclusion that the Connecticut Supreme Court has

held that the continuing course of conduct doctrine cannot toll the CUTPA statute of limitations.

In Fichera, the Connecticut Supreme Court held that the CUTPA statute of limitations set forth

in Section 42-110g(f), which provides that a CUTPA claim “may not be brought more than three

years after the occurrence of a violation of” CUTPA, should be construed in the same manner as

Connecticut’s general tort statute of limitations, Conn. Gen. Stat. § 52-577, which “precludes any

construction [of the statute] delaying the start of the limitation period until the cause of action

has accrued or the injury has occurred.” Id. at 476. Thus, “[u]nlike the statutes of limitation of

some other states applicable to unfair trade practices legislation analogous to our CUTPA,”

CUTPA does not allow a “period following the discovery of the deceptive practice for

commencing suit.” Id. at 475. But while Fichera found no basis for tolling the CUTPA statute

of limitations based on a failure to discover the existence of the cause of action, it did not

foreclose tolling of the statute of limitations based on a continuing course of conduct. To the

contrary, before reaching the statutory analysis quoted above, the Fichera court analyzed

whether the facts in that case supported the application of the continuing course of conduct

doctrine. Specifically, the court noted that “[w]here we have upheld a finding that a duty

continued to exist after the cessation of the ‘act or omission’ relied upon, there has been evidence

of either a special relationship between the parties giving rise to such a continuing duty or some

later wrongful conduct of a defendant related to the prior act,” id. at 474, and ultimately




7
  Federal courts “are bound … to apply [state] law as interpreted by [a state’s] intermediate appellate courts …
unless [they] find persuasive evidence that the [state’s highest court], which has not ruled on this issue, would reach
a different conclusion.” Pahuta v. Massey-Ferguson, Inc., 170 F3.d 125, 134 (2d Cir. 1999). Here, I find that there
is such “persuasive evidence” for the reasons identified in the text – principally, that the Connecticut Supreme
Court’s decision in Fichera does not stand for the proposition for which it was cited by the Appellate Court in
Flannery.

                                                               36
          Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 37 of 47




concluded that neither factual predicate was present. Id. at 475 (noting that “[t]he plaintiffs do

not claim any relationship with the defendants that would create a duty continuing after the

purchase of the lots …” and that the only subsequent acts at issue were not wrongful). Such a

discussion would have been superfluous if the court had found that the CUTPA statute of

limitations foreclosed continuous course of conduct tolling.8

          As already discussed, there is a genuine dispute of material fact as to whether the

continuous course of conduct doctrine applies and thus as to whether the statute of limitations for

Jarrow’s CUTPA counterclaim was tolled. Therefore, I deny McCarter’s motion for summary

judgment as to the CUTPA claim on the statute of limitations ground.

E.        Legal Malpractice (Counterclaim Four)

          Jarrow claims that McCarter committed legal malpractice by failing to call Rogovin to

testify, failing to consult with Jarrow, failing to address damages issues, and failing to offer

evidence that Jarrow did not act willfully or maliciously. ECF No. 91 at 33 ¶ 136. Jarrow has

submitted expert testimony that raises a genuine dispute of material fact as to whether these trial

strategy decisions by McCarter caused Jarrow to suffer a jury verdict against it with a higher

damages award than it would have suffered in the absence of McCarter’s alleged negligence.

Jarrow has failed to offer any evidence, however, from which a reasonable juror could infer that

McCarter failed to consult with Jarrow adequately or that any such failure caused Jarrow any

injury.




8
  In addition, in a decision postdating Flannery, the Appellate Court applied the continuing course of conduct
doctrine to assess a tolling argument with respect to the CUTPA statute of limitations. Szynkowicz, , 154 A.3d at 71
(finding no special relationship or other basis for tolling). Again, this would have been unnecessary if the Flannery
court’s statement that “the continuing course of conduct doctrine does not toll the three[-]year statute of limitations
set forth in [Section] 42-110g(f)” was correct.

                                                               37
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 38 of 47




       Under Connecticut law, malpractice is defined as “the failure of one rendering

professional services to exercise that degree of skill and learning commonly applied under all the

circumstances in the community by the average prudent reputable member of the profession with

the result of injury, loss, or damage to the recipient of those services.” Bozelko v. Papastavros,

147 A.3d 1023, 1028 (Conn. 2016) (citation, alteration, and quotation marks omitted).

Generally, the party asserting a claim for attorney malpractice must establish the following

elements: “(1) the existence of an attorney-client relationship; (2) the attorney's wrongful act or

omission; (3) causation; and (4) damages.” Grimm v. Fox, 33 A.3d 205, 211 (Conn. 2012)

(citation and quotation marks omitted).

       “The essential element of causation has two components. The first component, causation

in fact, requires [a] determin[ation as to] whether the injury would have occurred but for the

[attorney’s] conduct. The second component, proximate causation, requires [the court] to

determine whether the [attorney’s] conduct is a substantial factor in bringing about the plaintiff’s

injuries. That is, there must be an unbroken sequence of events that tied the [claimant’s] injuries

to the [attorney’s] conduct. This causal connection must be based on more than conjecture and

surmise.” Stuart v. Freiberg, 116 A.3d 1195, 1210 (Conn. 2015).” (citations, alterations, and

quotation marks omitted).

       “[A]lthough there will be exceptions in obvious cases,” expert testimony generally is

required to establish both the standard of care and causation in legal malpractice cases. Bozelko,

147 A.3d at 1029. In legal malpractice claims arising from prior litigation, an expert establishes

causation by presenting evidence of what would have happened in the underlying action if the

attorney had not been negligent—often referred to as the “case-within-a-case.” Id. at 1029.

“More specifically, the [claimant] must prove that, in the absence of the alleged breach of duty



                                                     38
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 39 of 47




by [the] attorney, the [claimant] would have prevailed in the underlying cause of action and

would have been entitled to judgment.… To meet this burden, the plaintiff must produce

evidence explaining the legal significance of the attorney's failure and the impact this had on the

underlying action.” Id. (citation, alterations, and quotation marks omitted).

       McCarter first argues that it is entitled to summary judgment because Jarrow’s experts

have failed to opine that “any one” act by McCarter constituted malpractice or caused the

adverse jury verdict but have, instead, opined that “everything has to be taken in the totality.”

ECF No. 162 at 18-19. McCarter asserts that attorney “errors [must be] analyzed individually to

determine whether each error falls short of the requisite standard of care.” Id. at 19 (internal

quotation marks omitted). McCarter cites two New York cases in support of its position. Id.

Those cases, of course, are not binding on me, because, as McCarter points out, the “parties have

consistently assumed Connecticut law controls in this litigation.” ECF No. 186 at 10 n. 9; ECF

No. 183 at 11.

       I have not found, nor has McCarter pointed to, any decisions by Connecticut courts

holding that multiple acts cannot be considered collectively to determine whether the defendant

has committed malpractice. It is at least plausible that the Connecticut Supreme Court, if faced

with the issue, would conclude that multiple acts of a lawyer in handling a trial, when taken

together, constituted negligence even though no individual act, standing alone, departed from the

standard of care. Travelers Ins. Co. v. 633 Third Assoc., 14 F.3d 114, 119 (2d Cir. 1994) (In

diversity cases, “[w]here the substantive law of the forum state is uncertain or ambiguous, the

job of the federal courts is carefully to predict how the highest court of the forum state would

resolve the uncertainty or ambiguity.”) (citation omitted). While there appears to be a dearth of

case law on point in Connecticut, Connecticut courts have, in the admittedly different context of


                                                     39
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 40 of 47




tolling of the statute of limitations in medical malpractice cases, referred to a distinction between

“single act” malpractice and “course of treatment” malpractice. Giambozi v. Peters, 16 A2.d 833,

835 (Conn. 1940) (“The term malpractice itself may be applied to a single act of a physician or

surgeon or, again, to a course of treatment.”), overruled in part on other grounds, Foran v.

Carangelo, 216 A.2d 638 (Conn. 1966); see also Zielinski v. Kotsoris, 901 A.2d 1207, 1214

(Conn. 2006) (“[U]nder the continuous treatment doctrine [a tolling doctrine], the term

malpractice itself may be applied to a single act of a physician or surgeon or, again, to a course

of treatment.”). And the Connecticut Appellate Court has noted that “[t]here is a marked

resemblance between the continuous treatment of a patient’s condition by a physician and the

continuous representation of a client by an attorney.” Rosenfield v. Rogin, Nassau, Caplan,

Lassman & Hirtle, LLC, 795 A.2d 572, 580 (Conn. App. 2002) (citation omitted) (adopting

continuous representation tolling doctrine in legal malpractice cases). To be sure, the issue at

hand does not relate to the tolling of the statute limitations (an issue addressed elsewhere in this

opinion); but the manner in which these cases discuss ongoing professional relationships

between doctor and patient and between lawyer and client suggest that the Connecticut Supreme

Court would likely not adopt the “single act” rule that McCarter urges and would, instead,

consider McCarter’s handling of the trial as a whole. Giambozi, 16 A.2d 835 (“When … the

injurious consequences arise from a course of treatment, the statute does not begin to run until

the treatment is terminated.” (emphasis added)); Rosenfield, 795 A.2d at 580 (noting that “during

an ongoing relationship, lawsuits are premature because specific tortious acts or omissions may

be difficult to identify and may yet be remedied”) (internal quotation marks and alteration

omitted). Such a holistic approach seems particularly apt here, where the alleged trial strategy

errors by McCarter are related to each other. For example, the failure to call Rogovin as a live



                                                     40
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 41 of 47




witness was deemed, by one of Jarrow’s experts, to be part of McCarter’s alleged negligence in

handling the damages case and the issue of whether Jarrow had acted willfully and maliciously.

See, e.g., ECF No. 180-61 at 10 (“I think calling Mr. Rogovin would have likely had a positive

impact on the willful and malicious finding, especially, which is what will be the cause of, looks

like, additional damages.”); id. at 11 (“I think it’s likely to have had no willful and malicious

finding [had Rogovin been called as a live witness]”). It is not difficult to imagine that a series

of missteps in a trial might cross the line between reasonably competent trial advocacy and

malpractice even though any one of those missteps, standing alone, would not. Thus, at least on

this record, I cannot find, as a matter of law, that any failure by Jarrow’s experts to opine that a

single act deviated from the standard of care and caused the adverse verdict is fatal to the

malpractice claim.

       McCarter also argues that the causation element requires Jarrow to establish that it would

have won a defendant’s verdict in the Kentucky Litigation, not just that the jury would have

rendered a lower damages award in the absence of the alleged malpractice. In Bozelko, the

Connecticut Supreme Court stated that “the plaintiff must prove that, in the absence of the

alleged breach of duty by her attorney, the plaintiff would have prevailed in the underlying cause

of action and would have been entitled to judgment.” Bozelko, 147 A.3d at 1029 (internal

quotation marks omitted; emphasis added). While that language does support McCarter’s

position, it was not part of the holding in Bozelko, which did not address the issue of whether a

legal malpractice plaintiff must prove that she would have won a total victory in the absence of

the asserted malpractice. The claim of malpractice in Bozelko arose from an underlying criminal

case, id. at 1025-26, and there was thus no need for the court to consider the question of whether

an allegation that an underlying civil trial would have resulted in lower damages against a



                                                     41
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 42 of 47




malpractice plaintiff absent its attorney’s negligence was sufficient to state a claim for

malpractice.

       Further, other language in Bozelko is suggestive of a broader approach. The court

described malpractice as involving “injury, loss, or damage” from services rendered. Bozelko,

147 A.3d at 1028. And rather than specifying a particular outcome, the court described the

plaintiff’s task in proving how the attorney’s negligence caused “injury” as establishing “what

would have happened in the underlying litigation” in the absence of the alleged breach. Id.

(quoting Margolin v. Klevan & Samor, P.C., 882 A.2d 653, 661 n. 9 (Conn. 2005); emphasis

added). Bozelko also cites the Mallen & Smith treatise on legal malpractice, which likewise

suggests that a plaintiff need not go so far as to demonstrate that the deviation from the standard

of care reversed the outcome: “The traditional means of resolving what should have happened is

to recreate the underlying case. When analyzing for causation-in-fact, then, the client must

prove that but for the lawyer's error, there should have been a better result.” R. Mallen & J.

Smith, 4 Legal Malpractice § 33:7 (2021 ed.) (emphasis added); see Bozelko, 147 A.3d at 1029.

       In other contexts, the Connecticut Supreme Court has suggested that economic injury

from the failure to obtain a better result may be sufficient for a legal malpractice claim and has

not limited malpractice to an all or nothing proposition. For example, in Grayson v. Wofsey,

Rosen, Kweskin & Kuriansky, the court refused to adopt a rule that would bar a client who enters

into a settlement agreement from recovering against her attorney for malpractice if “the

settlement agreement was the product of the attorney’s negligence.” 646 A.2d 195, 201 (Conn.

1994). And although the plaintiff had already gained something from the divorce settlement

negotiated by her lawyer, the court affirmed the jury’s malpractice award of $1,500,000 for the

attorney’s failure to properly value the marital estate. Id. at 203. To establish causation, then, I



                                                     42
       Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 43 of 47




conclude that Jarrow need establish only that it would have achieved a better result – not

necessarily that it would have won a defendant’s verdict – in the absence of the alleged

malpractice.

       At the summary judgment phase, Jarrow has introduced sufficient expert testimony to

create a genuine dispute of material fact under this standard. Jarrow’s expert, Gray, testified that

“calling [] Rogovin would have likely had a positive impact on the willful and malicious finding

… which is what [was] the cause of … additional damages.” ECF No. 180-61 at 10. When

asked, “And there would have been no willful and malicious finding had he been called?”, Gray

responded, “I think it’s likely to have had no willful and malicious finding.” ECF No. 180-61 at

11. When asked how the jury verdict would have been different, Gray responded, “I think it

would have been lower.” Id. at 12. Gray also testified that McCarter failed to elicit testimony

from Kean Ashurst showing that Jarrow had not acted in a willful or malicious manner. Id. at 31.

While some of this testimony was conclusory, Gray testified in more detail about how

McCarter’s failure to call its damages expert at the trial affected the jury’s damages calculation.

She said that, because Caudill’s expert, Wingate, pointed out areas of agreement between himself

and McCarter’s expert, McCarter’s failure to call that expert as a witness left “the jury … with

no alternative but to believe that Jarrow’s expert endorsed [] Wingate. They would also reach

that conclusion because Jarrow never provided any kind of counterpart.” ECF No. 180-61 at 17;

see also id. at 11 (“And had the jury had some kind of alternative to what the un-rebutted

damages expert called by Caudill, I think it would likely have been different, yes.”). While the

portions of Gray’s testimony to which Jarrow points do not offer detailed descriptions of the




                                                    43
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 44 of 47




standard of care or causation, I find that they are sufficient to create a genuine dispute of fact as

to both issues.9

        Jarrow has failed to raise a genuine dispute of material fact, however, with regard to its

claim that McCarter failed adequately to communicate with its client. ECF No. 186 at 13. It is

undisputed that Jarrow’s General Counsel, Leventhal, sat at counsel’s table every day during the

trial in the Kentucky Litigation. ECF No. 179 at 11 ¶ 39. In addition, both Leventhal and

Rogovin attending daily-post trial briefing meetings, where the issues arising during the trial

were discussed. ECF No. 179 at 12-13 ¶¶ 42, 43; ECF No. 180-50 at 111-12 (Leventhal testified

that he attended “probably all” of the post-trial briefings and that Rogovin attended “a number of

them” and “was not bashful at all about making known his opinions” on the issues). Rogovin

also communicated via email with McCarter’s attorneys. ECF No. 166-20 at 2. Further,

Rechen’s lengthy email to Rogovin about whether Rogovin should testify contains a detailed

summary of that issue and about Jarrow’s prospects at the trial. ECF No. 166-16.

        To be sure, Rogovin and others at Jarrow may not have agreed with McCarter’s calls on

trial strategy and may have felt, at times, that their views were not being taken seriously. ECF

No. 179 at 11 ¶ 36. But decisions on trial strategy are ultimately up to lawyers, not their clients,

see State v. Davis, 506 A.2d 86, 89 (1986) (“[D]ecisions concerning matters of trial strategy and

tactics rest with the lawyer….”), and disagreeing with one’s client on a matter of trial strategy is

distinct from failing to consult and does not, in any event, deviate from any standard of care. Cf.

Malone v. Secretary, Florida Dept. of Corrections, No. 8:06-cv-720-T-27MAP, 2009 WL

2579216, at *10 (Aug. 20, 2009 M.D. Fla.) (“Disagreements by a defendant with counsel’s




9
 As I noted in my ruling on McCarter’s motion in limine, however, it remains to be seen whether Gray’s opinions
will be admissible at trial. ECF No. 173.

                                                           44
         Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 45 of 47




tactics or strategies will not support a claim of ineffective assistance of counsel.”). In short, on

this record, it is hard to see how any reasonable juror could conclude that McCarter failed to

consult with its client.

         And Jarrow points to no evidence that would create a triable issue as to its failure to

consult claim. Although it cites Gray’s testimony, her testimony on this point (or at least so

much of it that Jarrow points to in compliance with Local Rule 56)10 was entirely conclusory.

Gray’s testimony does not explain her conclusion that McCarter failed to consult with Jarrow or

point to any facts showing how McCarter’s level of communication with its client deviated from

any relevant standard of care or that more or different communication would have resulted in a

better result for Jarrow in the Kentucky Litigation. See ECF No. 180-61 at 6, 7, 9, 12-13 (“It’s all

part of a failure to consult, a failure to communicate with the client.” “I mean, that was all part

and parcel of this failure to consult. I don’t know what else to tell you.” “[B]ut for involving []

Rogovin and communicating with [] Rogovin” the jury verdict would have been different. “That

was part of his not being consulted and involved in the trial.”). Jarrow does not point to any

opinion by Gray, for example, that McCarter had to ensure that Rogovin attended every post-trial

meeting or that McCarter had to show more interest in or deference to Rogovin’s views about




10
   “Each statement of material fact by a movant in a Local Rule 56(a)1 Statement … and each denial in an
opponent’s Local Rule 56(a)2 Statement[] must be followed by a specific citation to (1) the affidavit of a witness
competent to testify as to the facts at trial, or (2) other evidence that would be admissible at trial…. The ‘specific
citation’ obligation of this Local Rule requires parties to cite to specific paragraphs when citing to affidavits … and
to cite to specific pages when citing to deposition or other transcripts or documents longer than a single page in
length.” D. Conn. L. R. 56(a)3. Jarrow largely ignores this rule when citing the expert opinions it has introduced
into the record. The only material expert opinions Jarrow specifically cites in compliance with the rule are Gray’s
opinions referenced in a footnote in Jarrow’s opposition brief. ECF No. 178 at 29 n.8. On other occasions, Jarrow
simply refers the Court to its experts reports as a whole – which does not comply with the rule. Id. at 25-26. I am
not required to consider such blanket references to evidence in adjudicating a summary judgment motion. See New
York State Teamsters Conference Pension & Retirement Fund v. Express Services, Inc., 426 F.3d 640, 648-49 (2d
Cir. 2005).

                                                               45
        Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 46 of 47




how the case should be tried.11 Gray herself offers no explanation for her conclusory assertions

about “this failure to consult,” and those assertions appear to be divorced from the ample

evidence of McCarter’s frequent communications with Jarrow during the trial. Her opinion on

this issue is thus not admissible evidence that can be used to resist summary judgment. General

Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“[N]othing in either Daubert or the Federal Rules

of Evidence requires a district court to admit opinion evidence that is connected to existing data

only by the ipse dixit of the expert.”). Gray has not demonstrated how McCarter’s

communications with Jarrow were unreasonable (standard of care) or how Jarrow would have

suffered less injury but for McCarter’s failure to communicate more or differently (causation).

See Miller v. Barber, No. 455605, 2005 WL 1633996, at *6 (Conn. Sup. Ct. May 20, 2005)

(granting directed verdict on legal malpractice action in part because the plaintiff failed to

produce evidence as to how the attorney’s alleged failure to communicate and consult “would

have altered the result of [plaintiff’s] appeal” in the underlying case.). Accordingly, I grant

summary judgment to McCarter as to the “failure to consult” portion of Jarrow’s malpractice

counterclaim.

VI.     CONCLUSION

        For the reasons set forth above, I hereby GRANT in part and DENY in part McCarter’s

motion for summary judgment and DENY Jarrow’s motion for summary judgment. I grant

McCarter’s motion for summary judgment on breach of contract as to liability and as to damages




11
  At one point in her deposition, Gray suggests that Rogovin’s non-attendance at a deposition of another witness
amounted to “his not being consulted and involved in the trial,” ECF No. 180-61 at 12-13, but she does not explain
why this is so. Later, she suggests that, had Rogovin “been permitted to attend the deposition … I think likely the
deposition would have turned out differently.” Id. at 14 (emphasis added). Of course, it does not matter whether the
deposition would have turned out differently; the issue is whether Rogovin’s absence from the deposition affected
the jury’s verdict, and Jarrow points to no evidence that it did.

                                                             46
         Case 3:19-cv-01124-MPS Document 194 Filed 03/22/21 Page 47 of 47




in part, and on legal malpractice as to the failure to consult claim. I deny summary judgment as

to all other issues.



IT IS SO ORDERED.


                                                                         /s/
                                                              Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                March 22, 2021




                                                   47
